 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL DOUGLAS NAILEN,                            No. 2:20-cv-02226 JAM AC PS
12                       Plaintiff,
13            v.                                         ORDER
14    STAN KOCH & SONS TRUCKING,
      INC.,
15
                         Defendant.
16

17

18          On November 11, 2020, the court issued an order setting an initial scheduling conference

19   for May 12, 2021. ECF No. 2. The order stated that not later than 14 days before the date of the

20   conference the parties must file a joint status report and specified the requirements for that report.

21   ECF No. 2 at 2-3. The parties have not submitted a joint statement. Plaintiff has not filed any

22   document indicating that he attempted to meet and confer with the defendant and was unable to

23   obtain a joint statement.

24          Good cause appearing, IT IS HEREBY ORDERED that plaintiff shall show cause, in

25   writing, within 14 days, why his failure to submit a joint statement or give notice to the court of

26   his inability to obtain a joint statement should not result in a recommendation that this case be

27   dismissed for failure to prosecute. The filing of a joint statement or notice of defendant’s refusal

28   to meet and confer within this timeframe will serve as cause and will discharge this order. If
                                                        1
 1   plaintiff fails to respond, the court will recommend dismissal of this case pursuant to Local Civil
 2   Rule 110. If a joint statement is received, the court will issue a scheduling order on the papers
 3   unless it concludes a hearing is necessary.
 4   DATED: May 7, 2021
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
